Citation Nr: 0011919	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  VA audiological evaluations have shown the veteran to 
have no worse than level I hearing in his right ear and he is 
not deaf in his nonservice-connected left ear.

2.  Neither the old or new rating criteria for rating hearing 
loss is more favorable to the veteran.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85 Code 6100 (1998); 38 C.F.R. §§ 4.85, 
4.86 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record demonstrates that service connection 
for right ear hearing loss was granted in a March 1979 rating 
determination, with a noncompensable evaluation being 
assigned at that time.

In November 1997, the veteran requested an increased 
evaluation for his right ear hearing loss.

The report of a March 1998 VA audiometric examination shows 
that puretone thresholds in decibels in each ear were as 
follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	10	15	45	80	37.5
Left	 	0	10	60	60	32.5

Speech recognition was 96 percent in the right ear and 98 
percent in the left ear.

As the result of the examination the audiologist determined 
that the hearing acuity was within normal limits through the 
2000 Hertz with moderate to severe in the right and moderate 
to severe in the left high frequency sensorineural hearing 
loss.  Excellent speech discrimination was noted, 
bilaterally. 

The report of a December 1998 VA audiometric examination 
shows that puretone thresholds in decibels in each ear were 
as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	10	20	40	80	37.5
Left	 	5	5	60	60	32.5

Speech recognition was 96 percent in the right ear and 98 
percent in the left.

As the result of the examination the audiologist determined 
that the hearing acuity was within normal limits through the 
2000 Hertz with mild dropping to moderately severe and severe 
high frequency sensorineural hearing loss between 3000 to 
8000 Hertz, right ear.  Hearing acuity was within normal 
limits through 2000 Hertz, which drop to moderately - severe 
high frequency sensorineural between 3000 and 8000 Hertz.  
Excellent speech discrimination was noted, bilaterally.



Pertinent Law and Regulations

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating. Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The VA has changed the regulations pertaining to the 
evaluation of hearing loss, effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA. 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  In this 
regard, the RO has had the opportunity to evaluate the 
veteran's claim under the new regulations.  Moreover, the 
veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Thus, a remand is not necessary.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal. 
VAOPGCPREC 32-97.  See also Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI. 38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  64 FR 25202, May 11, 1999, to be codified at 38 C.F.R. 
§ 4.85.

The newly adopted provisions of 38 C.F.R. § 4.86, provide the 
following guidelines for rating exceptional patterns of 
rating hearing loss:

 (a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  


Deafness is defined as a loss of hearing showing hearing loss 
at least equal to the minimum hearing loss needed for the 
maximum evaluation.  38 C.F.R. § 3.350(a)(5), (e)(iv) (1999).

Analysis

The Board finds that entitlement to an increased evaluation 
for hearing loss of the right ear is not merited under either 
the old or new regulations.  As the Board noted earlier, 
where a veteran has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss is to be 
considered normal for the purpose of computing the service- 
connected disability rating, unless the veteran is totally 
deaf in both ears.  The Board has considered the veteran's 
argument that his right ear hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). The December 1998 VA examination shows 
that the veteran has an average pure tone threshold of 38 
decibels for the right ear, with 96 percent speech 
discrimination.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss of the right ear is at level I, 
therefore, a compensable rating is not warranted.  38 C.F.R. 
§ 4.85, Code 6100 (1998); 38 C.F.R. § 4.85 (1999).  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86 (1999), but the results of the 
December 1998 VA examination clearly show that those 
provisions are not applicable in this case.

The evidence in this case, with respect to the degree of 
disability, is not in relative equipoise nor does the 
disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.102, 4.3, 4.7 (1999), therefore, 
are not for application.

The benefits sought on appeal are accordingly denied.



ORDER

Entitlement to an increased (compensable) rating for right 
ear hearing loss is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

